Citation Nr: 0118332	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-20 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back injury.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens 


INTRODUCTION

The appellant had active service in the Army from December 
1942 to November 1945.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Birmingham, Alabama which decided 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a back injury.

The Board notes that the appellant's claim for service 
connection for a back injury was denied in an RO rating 
decision issued in October 1988.  The appellant was notified 
of the denial that same month and did not appeal.  Therefore, 
the October 1988 rating decision represents the last final 
action on the merits.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  That rating decision also represents the last final 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2. The RO denied entitlement to service connection for a back 
injury in an October 1988 rating decision.

3. The appellant was notified the same month but did not file 
a timely appeal.  As such, the decision became final.  That 
decision represents the last final disallowance of 
entitlement to service connection.

4. The additional evidence submitted since the October 1988 
rating decision does not, when viewed with the other evidence 
on file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

CONCLUSION OF LAW

1. The October 1988 rating decision denying the appellant's 
claim for service connection for a back injury is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2. The evidence received subsequent to the October 1988 
rating decision is neither new nor material, and does not 
serve to reopen the appellant's claim for service connection 
for a back injury.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
to be codified at 38 U.S.C. § 5103A(f), provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and 
by itself, or in connection with evidence previously 
assembled, must be so significant that it need be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the 
October 1988 rating decision, the last time the service 
connection claim at issue was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record at the time of the October 1988 rating 
decision included the application for pension or disability; 
the appellant's service records; and various applications and 
decisions from earlier VA rating decisions.  The service 
records included the appellant's discharge examination on 
which it is indicated that the appellant suffered an injury 
to his hip while in the Army. The report of the discharge 
medical exam indicates that no musculoskeletal defects were 
found, in particular of the left hip.  The RO denied the left 
hip claim in a rating decision issued in April 1946.  Of note 
is the VA Form 526 filed by the appellant in November 1945 
that makes no mention of any back injury, only a left hip 
injury.  An Application for Hospital Treatment or Domiciliary 
Care dated June 28, 1951 showed the appellant to have chronic 
rheumatoid arthritis.

The evidence added to the record after the RO's October 1988 
decision includes: service medical records that are 
duplicative of those associated with the claims file prior to 
October 1988; an October 1997 radiology report from the 
Vicksburg, Mississippi Medical Center that indicates the 
appellant suffers from a moderate degenerative disc disease 
at L5-S1; and a February 1999 statement from a private 
physician which states, "I cannot with clear conscience 
state that this condition and the injury in 1944 are not 
connected without documentation of that injury."  The doctor 
further states, "It is my professional opinion that his 
current condition and the injury in 1944 may be connected."

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that an appellant's 
current disability was incurred in service.  38 C.F.R. § 
3.303(d).

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
appellant has presented new and material evidence.  However, 
in Hodge v. West, 155 F. 3d. 1356, 1363 (Fed. Cir. 1998), it 
was noted that not every piece of new evidence is material.  
The key is whether any new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of an appellant's injury or disability.

In order to establish service connection for a disability, a 
present disability must exist.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  As previously 
noted, there is no clinical evidence of the existence of a 
back disorder until October 1997.  As such, the radiology 
report is 'new' evidence which is demonstrative of a present 
disability.  However, to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 3.303(a).  Here, there are records demonstrating a hip 
injury incurred during service.  The appellant states this 
was actually an injury to the back.  However, accepting the 
appellant's testimony as true, there is no competent evidence 
in the record indicating that the service injury is causally 
connected to the appellant's current back disorder.  Although 
the radiology report is new, it shows only a current back 
disorder and, in no way indicates that the current back 
disorder is casually related to the appellant's military 
service.  Therefore, the report is not material.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this case, there is 
the statement of the private physician that indicates the 
appellant's current pain 'may' be related to his claimed 
service injury.  The Board notes, however, that service 
connection may not be predicated on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, a 
medical opinion expressed in terms of 'may' also implies 'may 
not' and thus is too speculative to establish a claim.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  As such, although the 
doctor's statement is 'new', it is not material and, thus, 
cannot serve as a basis to reopen a claim.

After reviewing all the evidence of record, the Board 
concludes that the recent medical evidence indicating that 
the appellant currently has moderate degenerative disc 
disease and that such 'may' be related to his military 
service fails to contribute "to a more complete picture" of 
the case at issue.  Therefore, new and material evidence has 
not been submitted and the claim is not reopened. 38 U.S.C.A. 
§ 5108.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence. 
See Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back injury 
and the claim is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

